Citation Nr: 9931333	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-03 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for major depression, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

REMAND

The veteran served on active duty from June 1976 to May 1980, 
and from June 1983 to February 1986.  She has presented a 
well-grounded claim for increased disability evaluation for 
her service-connected disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
action.

Effective November 7, 1996, regulations concerning the 
evaluation of mental disorders were revised.  A May 1996 
rating decision granted service connection for major 
depression and assigned a noncompensable disability 
evaluation, which was confirmed and continued by rating 
decisions in July and September 1996.  A May 1999 rating 
decision increased the disability evaluation to 30 percent, 
effective in July 1996, and a July 1999 rating decision 
changed the effective date for the 30 percent evaluation to 
May 10, 1995, the date the veteran's original claim was 
received.  These rating decisions evaluated the veteran's 
disability using the old rating criteria.  Neither the 
January 1998 statement of the case or the May 1999 supplement 
thereto reflect that she was given notice of the revised 
criteria.  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when there has been a change in an applicable stature or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
mental disorders that were pending on November 7, 1996, it is 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The determination of whether an amended regulation 
is more beneficial to a claimant than the prior provisions 
must be made on a case-by-case basis.  VAOPGCPREC 11-97 
(O.G.C. Prec 11-97).  When there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

The Board also notes that the most recent records in the 
claims file concerning treatment for the veteran's 
psychiatric disability are dated in 1994.  The veteran 
reported in May 1997 that she requires counseling four times 
per month from Dr. Sandra Halperin, in addition to treatment 
from her private psychiatrist, Scott A. Joseph, M.D.  While 
Dr. Joseph has proffered a more recent, February 1998 
evaluation, the claims file does not show that any attempt to 
obtain treatment records from Dr. Halperin has been made.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions.

1.  The RO should obtain copies of all 
records of treatment the veteran has 
received for her psychiatric disability 
from Drs. Joseph and Halperin that are 
not already of record.  The RO should 
also verify whether or not the veteran is 
receiving treatment for her psychiatric 
disability from a VA Medical Center (MC) 
and, if so, should obtain copies of those 
records as well.

2.  The RO should reevaluate the 
veteran's psychiatric disability and 
consider whether the former or the 
revised rating criteria are more 
favorable to the veteran.  

3.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative a 
supplemental statement of the case, which 
should include the revised rating 
criteria, and give them the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











